DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: configured to, adapted to throughout the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because”
Claims 1, 19: it is not clear what particular parameter (I.e., temperature) is being measured. How is it being indicated/ outputted to the user?
Claims 2-10, 20 are rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 19 is/are rejected under 35 U.S.C. 102 as being anticipated by Matsumoto et al.  (U.S. 20020014675/ U.S. 6733174) [hereinafter Matsomoto].
           Matsomoto discloses in Figs. 3-6 a device/ system comprising:
a first semiconductor temperature sensor 1 configured to provide a first signal indicative of a temperature of a first circuit based on a voltage of a first temperature sensing element, the first circuit including a power switch device (Fig. 6) and the first temperature sensing element;
a second semiconductor temperature sensor 2 configured to provide a second signal indicative of temperature of a second circuit based on a voltage of a second temperature sensing element, the second circuit including the second temperature sensing element. 
The  different currents are provided to the temperature sensors and output voltages V1 and V2 of the two temperature sensors change with regard to temperature T, temperature coefficients are differ, see Fig. 1
Matsumoto teaches to a trim circuit configured to trim in at least second temperature sensors by providing a current which is n times as much as the current of the temperature sensor 1 (see description temperature sensor 2 of Fig. 5). This would compensate for mismatch between temperature coefficients of the first and second temperature sensing elements [[0022], [0054] or col. 3, lines 35-31].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Matsumoto in view of Snoeij et al. (U.S. 20110057718) [hereinafter Snoeij].
           Matsumoto discloses the device as stated above.
Matsumoto does not explicitly teach the limitations of claim 6.
Snoeij discloses a circuit comprising first and second trim circuits to trim for an offset drift, Fig. 1 and entire disclosure.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have a trim circuit/ currents, so as to compensate or reduce the offset  and offset drift, in order to obtain more accurate results of measurements, as very well known in the art.
Claims 1, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Moore (U.S. 6889152/ U.S. 20040102914) in view of Sun et al. (U.S. 20150293055/ U.S. 9644644) [hereinafter Sun].
Moore discloses in Fig. 1 a device/ system comprising:
a first temperature sensor 4, 24 configured to provide a first current signal indicative of a temperature of a first circuit based on a voltage of a first temperature sensing element T, the first circuit including a power switch device 10/ 10a [0159] and the first temperature sensing element T;
a second temperature sensor 3, 23 configured to provide a second current signal indicative of temperature of a second circuit based on a voltage of a second temperature sensing element T, the second circuit including the second temperature sensing element; and
a trim circuit 13, 14 [0034] and memory means 19 [0049] configured to trim/ calibrate/ compensate current in at least one of the first temperature sensor or the second temperature sensor to compensate for mismatch/ difference between temperature sensors of the first and second temperature sensing elements.
Moore does not explicitly teach trimming for mismatch between the temperature coefficients of the temperature sensors.
           Sun states (col. 15, lines 17-30) that an error in measurement of the differential temperature could depend on a number of factors including mismatch of the temperature coefficients between R1 and R2. The error could be determined by the equation 1 in col. 15. This would suggest trimming a current (to first and/ or second temperature sensors), thus, having a trim circuit by compensating said error.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to add a trimming circuit, as taught by Sun, so as to trim the mismatch between temperature coefficients, to provide more accurate results of measurements, as very well known in the art.
Claims 1, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  
Sun et al. (U.S. 20150293055/ U.S. 9644644) [hereinafter Sun] in view of Moore.
Sun discloses in Fig. 9 a device/ system comprising:
a first temperature sensor  R1 configured to provide a first current signal indicative of a temperature of a first circuit based on a voltage of a first temperature sensing element from V1 (thus, based on a current) and the first temperature sensing element;
a second temperature sensor R2 configured to provide a second current signal indicative of temperature of a second circuit based on a voltage of a second temperature sensing element from V1, the second circuit including the second temperature sensing element. 
Sun states (col. 15, lines 17-30) that an error in measurement of the differential temperature could depend on a number of factors including mismatch of the temperature coefficients between R1 and R2. The error could be determined by the equation 1 in col. 15. This would suggest trimming a current/ voltage, thus, having a trim circuit by compensating said error.
Sun does not explicitly teach a power switch and that the trim circuit is a trim current circuit, as stated in claim 1.
Moore discloses in Fig. 1 a device comprising:
a first temperature sensor 4, 24 configured to provide a first current signal indicative of a temperature of a first circuit based on a voltage of a first temperature sensing element T, the first circuit including a power switch device 10/ 10a [0159] and the first temperature sensing element T.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to provide a power switch to a first circuit, so as provide a power to the circuit, as very well known in the art, so as to enable the circuit to operate and/ or be in a standby mode.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Sun, as applied to claims above, and further in view of Lange (U.S. 5363323).
Moore and Sun disclose the device as stated above.
They do not explicitly teach the limitations of claim 20.
Lange teaches comparing (thus, suggesting a comparing device/ comparator) current difference with a threshold and interrupt the current (thus, power) when the difference is exceeding the threshold.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to compare the current and detecting when the difference is exceeding the threshold, so as to determine a fault in the circuit and to shut off the power, so as protect the circuit.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Lange (U.S. 5363323).
Matsumoto discloses the device as stated above.
Matsumoto does not explicitly teach the limitations of claim 20.
Lange teaches comparing (thus, suggesting a comparing device/ comparator) current difference with a threshold and interrupt the current (thus, power) when the difference is exceeding the threshold.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to compare the current and detecting when the difference is exceeding the threshold, so as to determine a fault in the circuit and to shut off the power, so as to protect the circuit.

Allowable Subject Matter
Claims 2-5, 7-10, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Election/Restrictions
Claims 11-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For claim 6: Turullols et al. (U.S. 10768057) [hereinafter Turullols] Determines voltage offsets associated with a first temperature sensor and a voltage offset associated with a second temperature sensor (see at least claim 1 of Turullols).
For claim 6: Urban et al. (U.S. 9500535) [hereinafter Urban] teaches to adjust a first temperature based on a first offset value configured for a first temperature sensor, a time-based filtering process that utilizes a first coefficient configured for the first temperature sensor, and weighting factor configured for the first temperature sensor, and adjusting a second temperature based on a second offset value configured for a second temperature sensor, a time-based filtering process that utilizes a secdond coefficient configured for the second temperature sensor, and weighting factor configured for the second temperature sensor, and generate a third temperature value.
Eller (U.S. 5121064) discloses a device in the field of applicant’s endeavor comprising a temperature compensated current calibration that requires a resistor with the same temperature coefficient as bridge resistors/ temperature sensors. This resistor establishes a calibration/ trimming current. The device also has a power switch in Fig. 2 to change an output voltage to accurately track resistances with temperature. The output voltage in this case will be nearly constant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 23, 2021